Citation Nr: 1021065	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  05-27 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a July 
2002 fight. 

2.  Entitlement to service connection for a traumatic brain 
injury (TBI), claimed as post concussion syndrome and metal 
plate in the face. 

3.  Entitlement to service connection for residuals of a 
spider bite, claimed as right knee pain.

4.  Entitlement to service connection for residuals of a left 
eye hemorrhage. 

5.  Entitlement to an initial compensable rating for right 
4th metacarpal fracture residuals. 

6.  Entitlement to an initial compensable rating for 
bilateral hearing loss. 




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 2001 to 
November 2002. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2004 and May 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  The RO in Waco, Texas 
has current jurisdiction over the claims.

The Veteran testified before the undersigned Acting Veterans 
Law Judge in January 2010. 

The issue of entitlement to service connection for a right 
eye disorder has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.

The issues of service connection for residuals of a left eye 
hemorrhage and an initial compensable rating for bilateral 
hearing loss are remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  As a result of a July 2002 fight the Veteran's injuries 
were a stab wound to the chest and lung, heart damage, 
reattachment of the right thumb, residuals of nerve block 
procedure, and back pain. 

3.  The July 2002 fight was the result of the Veteran's 
willful misconduct and did not occur in the line of duty, and 
his willful misconduct was the proximate cause of the 
injuries.  

4.  The Veteran's current TBI is a result of a June 2002 
assault incurred in the line of duty.  

5.  The Veteran's service treatment records reveal that he 
was treated for a spider bite during service that resulted in 
an incision and drainage.  The Veteran's current cellulitis 
and scars on his right knee are the result of his in-service 
treatment. 

6.  The Veteran's right 4th metacarpal fracture residuals are 
not shown to be manifested by unfavorable ankylosis or 
arthritis or related deformity that would equate with 
amputation of that digit.  




CONCLUSIONS OF LAW

1.  The Veteran's residuals of a July 2002 fight are due to 
willful misconduct and are not due to disease or injury that 
was incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 105, 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.303 (2009).  

2.  The Veteran's TBI is due to his military service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  

3.  The Veteran's cellulitis and scars of his right knee are 
due to his military service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).  

4.  The criteria for an initial compensable rating for the 
service-connected right 4th metacarpal fracture residuals 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.102, 3.159, 3.321, 
4.1, 4.3, 4.20, 4.71a including Diagnostic Codes 5010, 5227, 
5230 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim.  The Veteran should be informed as 
to what portion of the information and evidence VA will seek 
to provide, and what portion of such the claimant is expected 
to provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The claim for a higher initial rating for right fourth 
metacarpal fracture residuals arises from the Veteran's 
disagreement with the initial rating assigned after the grant 
of service connection.  The courts have held, and VA's 
General Counsel has agreed, that where an underlying claim 
for service connection has been granted and there is 
disagreement as to "downstream" questions, the claim has 
been substantiated and there is no need to provide additional 
VCAA notice or address prejudice from absent VCAA notice.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 
(2003).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as initial 
rating) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of such error in 
this case.

As the Veteran's right knee and TBI claims are being granted, 
no discussion of the VCAA is necessary for those claims.

With respect to the remaining service connection claims, 
legally adequate notice was provided to the Veteran in July 
2003 and January 2008 correspondences.  These letters 
detailed the elements of a service connection claim, and 
described the evidence and information necessary to 
substantiate the claims, and set forth the respective 
responsibilities of VA and the Veteran in obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for service 
connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also 
require notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, the RO informed the 
Veteran of the disability rating and effective dates in the 
January 2008 letter.  Though this notification was provided 
after the rating decisions that are the subject of the 
current appeal, this error is harmless because readjudicating 
the claims in the May 2009 supplemental statement "cures" 
this timing problem.  Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-
34.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished with respect to the issues decided here, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO has obtained service treatment records and VA 
treatment records.  The RO also afforded the Veteran VA 
examinations in September 2003, December 2008, and March 
2009.  The reports of these examinations reflect that the 
examiners reviewed the Veteran's past medical history, 
recorded his current complaints, conducted appropriate 
physical examinations and rendered appropriate diagnoses and 
opinions consistent with the remainder of the evidence of 
record.  The Board therefore concludes that these 
examinations are adequate for purposes of rendering a 
decision in the instant appeal.  See 38 C.F.R. § 4.2 (2009); 
see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Veteran and his representative have not contended 
otherwise.

The Board acknowledges that the Veteran has not had a VA 
examination specifically for the claim for residuals of a 
July 2002 fight.  The case of McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), held that an examination is required when (1) 
there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.  The Board 
concludes an examination is not needed for this claim because 
there is no probative evidence establishing a line of duty 
in-service event, injury or disease.  See Duenas v. Principi, 
18 Vet. App. 512, 519 (2004) (finding no prejudicial error in 
Board's statement of reasons or bases regarding why a medical 
opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the 
veteran's claim because there was no evidence, other than his 
own lay assertion, that "'reflect[ed] that he suffered an 
event, injury[,] or disease in service' that may be 
associated with [his] symptoms").

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional outstanding evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  The 
Veteran testified before the undersigned Acting Veterans Law 
Judge in January 2010. 

No further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  





II.  Analysis

Service connection 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Residuals of a July 2002 Fight

An injury incurred during active military, naval, or air 
service will be deemed to have been incurred in the line of 
duty unless such injury or disease was the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, was a result of his or her abuse of alcohol 
or drugs.  A service department finding that injury, disease 
or death occurred in line of duty will be binding on VA 
unless it is patently inconsistent with the requirements of 
laws administered by VA.            38 U.S.C.A. § 105(a) 
(West 2002); 38 C.F.R. § 3.1(m) (2009). 
"Willful misconduct" is an act involving conscious 
wrongdoing or known prohibited action.  Willful misconduct 
involves deliberate or intentional wrongdoing with knowledge 
of or wanton and reckless disregard of its probable 
consequences.  Mere technical violation of police regulations 
or ordinances will not per se constitute willful misconduct.  
Willful misconduct will not be determinative unless it is the 
proximate cause of injury, disease or death.  38 C.F.R. § 
3.1(n) (2009).  

The provisions of 38 U.S.C.A. § 105 establish a presumption 
in favor of findings that a veteran acted in the line of 
duty.  In order to deny a claim based on a finding of willful 
misconduct, a preponderance of the evidence must support such 
a finding. Smith v. Derwinski, 2 Vet. App. 241 (1992).  
Additionally, the element of knowledge of or wanton or 
reckless disregard of the probable consequences must be 
specifically addressed.  Myore v. Brown, 9 Vet. App. 498, 
503-4 (1996).   

In this case, the preponderance of the evidence demonstrates 
that the Veteran's fight in July 2002, which resulted in the 
injuries of a stab wound to the chest and lung, heart damage, 
reattachment of the right thumb, residuals of nerve block 
procedure, and back pain, was due to his willful misconduct.

An August 2002 Department of the Army Memorandum for Record 
stated that the Veteran was put on leave to care for his 
mother in Louisiana after surgery; however, based on phone 
calls it was not believed that the Veteran's mother had the 
surgery.  In addition, after the Veteran was stabbed on 
unauthorized leave, he spent time in the hospital for the 
stab wound and pneumonia.  He then lied to his chain of 
command about follow-up appointments in Los Angeles.  He was 
found to be unreliable and not counted on to follow 
instructions by his unit; this was demonstrated by his not 
reporting to the CQ on arrival at 0030 but instead at 1200. 

In an April 2004 Administrative Decision, the RO determined 
that the Veteran's residuals of a July 2002 fight were the 
result of willful misconduct.

The Veteran testified that he was on convalescent leave and 
went to New Orleans for his mother's surgery; however, the 
eye surgery, an eye transplant, could not be done in New 
Orleans so they went to Los Angeles for a specialist.  He 
stated that he called his commander but nobody answered so he 
was going to contact them after he went to Los Angeles; 
however, he was stabbed the next day trying to break up a 
family argument.  He testified that it was not willful 
misconduct since he made every attempt to contact his command 
before he went to Los Angeles.  

The Board finds that despite the Veteran's current 
testimonial protestations that he did not act with wanton or 
reckless disregard, the more probative evidence of record, 
namely the Department of the Army Memorandum for Record, 
reflects that the Veteran's injuries were the result of his 
own willful misconduct.  Though the Veteran indicated that he 
called his commander to report that he was going to travel to 
Los Angeles for his mother's surgery, he has submitted no 
proof that this phone call was made, and it was not 
documented in the Memorandum for Record.  Furthermore, the 
Veteran's delay in reporting to the CQ upon his return 
further demonstrates his reckless disregard of the 
consequences of his having taken unauthorized leave.  
Accordingly, the Veteran's willful misconduct was the 
proximate cause of all injuries suffered in July 2002 (stab 
wound residuals to the chest and lung, heart damage, 
reattachment of the right thumb, residuals of a nerve block 
procedure, and back pain) and is a bar to service connection.  
The benefit sought on appeal is accordingly denied. 

TBI

The Veteran was assaulted in June 2002, which resulted in a 
fractured mandible and closed head injury.  A January 2003 
Line of Duty Determination indicated that the June 2002 
assault was incurred in the line of duty.  

A March 2005 VA examination stated that there was no evidence 
of a post concussion syndrome, and that the only residual of 
the June 2002 assault was headaches.  However, a November 
2007 VA outpatient records noted the presence of mild 
seizures, and the Veteran was referred for a TBI consult.  
The December 2007 TBI consult report diagnosed the Veteran 
with "mild TBI-symptomatic, with cognitive deficits, 
headaches, adjustment difficulties and insomnia."  

Accordingly, the Board finds that service connection is 
warranted for TBI stemming from the June 2002 in-service 
assault.  

Right Knee Disability 

A careful review of the Veteran's service treatment records 
revealed that in August 2001 the Veteran was treated for a 
spider bite on the right thigh, which required incision and 
drainage of the skin and subcutaneous tissue of the right 
knee the following month.  At that time he was diagnosed with 
prepatellar bursitis of the right knee, and cellulitis of the 
right thigh and knee.

At both the Veteran's September 2003 and March 2009 VA 
examinations it was noted that the Veteran had normal range 
of motion with no swelling or tenderness.  At the March 2009 
VA examination he was diagnosed with cellulitis secondary to 
a spider bite of the right knee in 2001 without residual 
right knee involvement.  He was also diagnosed in March 2009 
with a small 1 cm superficial scar on the right lateral 
distal one third of the thigh, and a scar of the right distal 
pretibial area of 1 cm secondary to the September 2001 
surgical drainage of infection.  Service connection for 
cellulitis and scarring is accordingly warranted.

The Board notes that the Veteran's VA treatment records show 
several references to right knee arthralgia, right knee 
patellofemoral pain syndrome and "possible" osteoarthritis.  
However, the December 2009 VA examiner noted that the 
Veteran's right knee x-rays did not demonstrate arthritis, 
and instead diagnosed the Veteran as having cellulitis.  The 
VA examiner, who had reviewed the entire claims folder 
containing these references, based his diagnosis on the 
results of his objective physical examination of the Veteran.  
Crucially, the VA outpatient records diagnosing right knee 
patellofemoral pain syndrome and arthralgia reflect normal 
objective examination of the right knee at those times, and 
were not substantiated by x-rays.  The Board therefore finds 
the opinion of the December 2009 VA examiner to be more 
probative on this issue than the VA treatment records.  Thus, 
the Board finds that the preponderance of the evidence 
demonstrates the Veteran does not currently evidence a 
musculoskeletal disability of the right knee, but that the 
Veteran is currently diagnosed with right knee cellulitis and 
scarring.
To the extent the Veteran argues he has a more substantial 
musculoskeletal disability of the right knee, as a layperson 
without the appropriate medical training and expertise, the 
veteran simply is not competent to provide a probative (i.e., 
persuasive) opinion on a medical matter.  See, e.g., Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board also notes that 
mere pain, alone, without a diagnosed or identifiable 
underlying malady or condition does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  

Accordingly, the Board finds that service connection is 
warranted for right knee cellulitis and the scars on the 
right lateral distal thigh and right distal pretibial area.  

Compensable Initial Rating

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity. 38 U.S.C.A. § 1155 (West 2002).  
Evaluations of a service-connected disability require review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to 
which evaluation to apply, the higher evaluation is for 
application if the disability more closely approximates the 
criteria for that rating; otherwise, the lower rating is for 
assignment.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).   In cases involving 
a claim for an increased rating, VA's primary focus is upon 
the current level of the Veteran's disability.  This will 
include a review of medical and lay evidence of record 
beginning one year prior to the time Veteran requested an 
increase rating.  That being said, VA will also review the 
history of the Veteran's disability in order to ensure that 
the decision regarding the current disability rating accounts 
for all the prior treatment and the severity of the disorder.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  As the claim 
on appeal involves a request for higher initial rating 
following the grant of service connection, the Board has 
characterized that issue in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing an initial rating claim from a claim for an 
increased rating for disability already service-connected).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the Veteran.  
See 38 C.F.R. §§  3.102, 4.3

The April 2004 RO rating decision granted service connection 
for residuals of right 4th metacarpal fracture with a 
noncompensable rating, effective November 21, 2002.  The 
Veteran was granted service connection under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5230 (ring or little 
finger, limitation of motion).  This diagnostic code sets 
forth no compensable rating, i.e., limitation of motion of 
the ring finger is not compensable regardless of degree.  In 
addition, the Veteran could possibly be rated under 
Diagnostic Code 5010, arthritis due to trauma, substantiated 
by X-ray findings, which is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
during flare-ups, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996).  

Musculoskeletal examination during the September 2003 VA 
examination was normal, with the Veteran demonstrating full 
range of motion of all joints.  

At the Veteran's December 2008 VA examination it was noted 
that the Veteran had decreased hand strength and dexterity in 
the right hand.  It was also stated that he had swelling, 
locking, and stiffness; however, there was no history of 
flare-ups.  On examination the Veteran's range of motion was 
normal and there was no objective evidence of pain or 
limitation of motion.  The Veteran's right index and little 
fingers had pain on active range of motion; however, the 
Veteran is only service-connected for his ring finger, which 
demonstrated no pain on motion and no additional limitation 
of motion after repetitive use. 

After careful review of all of the Veteran's medical records, 
the VA examination reports, and the Veteran's testimony of 
pain on motion, the Board finds that the service-connected 
disability picture does not warrant a compensable rating in 
this case.  The Board notes that a compensable evaluation 
based on limitation of motion under Diagnostic Code 5230 is 
not assignable, as there is no medical evidence of record 
tending to indicate that the Veteran experiences any 
significant limitation of motion of the right fourth 
metacarpal.  There is no competent medical evidence to 
contradict the findings of the VA examiners.  It does not 
appear that he has requested medical treatment for the right 
ring finger.  

Also, the Board notes that the Veteran is not entitled to a 
compensable rating under Diagnostic Code 5010 since the 
disability is not manifested by arthritis.  Other findings of 
significant deformity or related changes that would equate 
with amputation are not demonstrated.

The Board has considered whether additional compensation is 
warranted under DeLuca.  However, in Johnston v. Brown, 10 
Vet. App. 80, 85 (1997), the Court determined that if a 
claimant is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether 38 C.F.R. § 
4.40 and 4.45 are applicable.  A noncompensable evaluation is 
the maximum rating allowable under Diagnostic Code 5230.  
Accordingly, the aforementioned provisions of 38 C.F.R. § 
4.40 and § 4.45 are not for consideration.

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. 
Brown, 4 Vet App. 225, 229 (1993).  The file does not show, 
and the Veteran has not alleged, that the criteria for 
extraschedular rating apply to the service-connected right 
4th metacarpal fracture residuals. 

In sum, the Veteran's right 4th metacarpal fracture residuals 
do not warrant a compensable rating. 


ORDER

Service connection for residuals of a July 2002 fight is 
denied. 

Service connection for TBI is granted.

Service connection for right knee cellulitis and scars on the 
right lateral distal one third of the thigh and right distal 
pretibial area is granted.  

A compensable rating for right 4th metacarpal fracture 
residuals is denied.  




REMAND

The Veteran testified that he has a current diagnosis of a 
left eye disability resulting from the June 2002 assault 
incurred in the line of duty.  

The September 2003 VA eye examiner diagnosed myopia 
(refractive error) and astigmatism.  Additionally the Veteran 
has testified as to decreasing visual acuity affecting his 
ability to drive.  

The Board notes that congenital or developmental 
abnormalities are not considered "diseases or injuries" 
within the meaning of applicable legislation and, hence, do 
not constitute disabilities for VA compensation purposes.  
See 38 C.F.R. §§ 3.303(c), 4.9.  However, service connection 
may be granted, in limited circumstances, for disability due 
to aggravation of a constitutional or developmental 
abnormality by superimposed disease or injury (see VAOPGCPREC 
82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. 
App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514- 
15 (1993)).

In light of the above medical evidence, the Board finds that 
an opinion needs to be obtained whether the Veteran's myopia 
and astigmatism were aggravated by superimposed disease or 
injury during military service, namely the June 2002 assault.  

By way of an April 2004 rating decision, the RO granted 
service connection for bilateral hearing loss, and awarded a 
noncompensable disability rating.  The VA audiological 
examinations of record are the Veteran's September 2003, July 
2006, and October 2008 VA audiological examinations.  At the 
Veteran's hearing, however, he testified that since the 
recent VA examination, his condition has worsened and he has 
started wearing hearing aids.  When a Veteran claims that his 
condition is worse than when originally rated, and when the 
available evidence is too old for an evaluation of the 
claimant's current condition, VA's duty to assist includes 
providing him with a new examination.  Olson v. Principi, 3 
Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 
281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  Therefore, the Board finds that the Veteran should 
be scheduled for a new VA examination to determine the 
current severity of his bilateral hearing loss. 

The Veteran is hereby advised that failure to report to 
scheduled examination may result in denial of a claim.  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the Veteran 
and death of an immediate family member.  

Prior to affording the veteran VA examinations in connection 
with his claims, the Veteran should also be afforded an 
opportunity to submit any additional medical records relevant 
to his claim.

In this respect, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992). Pursuant to the VCAA, VA must 
obtain these outstanding records.  See 38 U.S.C.A. § 5103A(b- 
c); 38 C.F.R. § 3.159(c).

Accordingly, these remaining issues are REMANDED for the 
following action:

1.  The AMC should take appropriate 
steps to contact the Veteran and 
request that he identify all 
pertinent VA and non-VA treatment 
records not currently of record.  
The aid of the Veteran in securing 
these records, to include providing 
necessary authorizations, should be 
enlisted, as needed.  If any 
requested records are not 
available, or if the search for any 
such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims 
file, and the Veteran should be 
informed in writing.
2.  Regardless of the Veteran's 
response, the AMC should obtain all 
VA treatment records dated from 
December 2008 to the present and 
associate those records with the 
claims folder.

3.  The AMC should then arrange for 
the Veteran to undergo a VA eye 
examination, by an appropriate 
examiner.  The entire claims file 
must be made available to the 
examiner, and the examination 
report should reflect consideration 
of the Veteran's documented medical 
history and assertions.  All 
appropriate tests and studies 
should be accomplished, and all 
clinical findings should be 
reported in detail.

The VA examiner is requested to 
opine whether the Veteran's 
diagnosed myopia and astigmatism 
were aggravated by superimposed 
disease or injury during military 
service, namely the June 2002 
assault.  

If the examiner finds aggravation, 
the examiner should describe the 
nature and extent of this 
aggravation.

The VA examiner should set forth 
all examination findings, together 
with the complete rationale for the 
opinions expressed.

4.  The Veteran should be scheduled 
for a VA examination to ascertain 
the current severity of his 
bilateral hearing loss.  The entire 
claims file must be made available 
to the examiner, and the 
examination report should include 
discussion of the Veteran's 
documented medical history and 
assertions.  All appropriate tests 
and studies should be accomplished 
and all clinical findings should be 
reported in detail.  

The examiner should determine the 
current severity of disability due 
to the Veteran's bilateral hearing 
loss.  The examiner is specifically 
requested to fully describe the 
functional effects of this 
disability.  

5.  The AMC should review the 
claims file to ensure that all the 
foregoing requested development is 
completed, and, thereafter, arrange 
for any additional development 
indicated.  The AMC should then 
readjudicate the remaining claims 
on appeal.  If any benefit sought 
remains denied, the AMC should 
issue an appropriate SSOC 
(Supplemental Statement of the 
Case) and provide the Veteran and 
his representative the requisite 
time period to respond.  The case 
should then be returned to the 
Board for further appellate review, 
if otherwise in order.  No action 
is required of the appellant unless 
he is notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his 
claims.   The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


